Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered October 3, 1996, convicting him of driving while intoxicated under Vehicle and Traffic Law § 1192 (3) (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not err in failing to afford him the opportunity to withdraw his plea before imposing sentence. When the defendant fails to comply with a condition of his or her plea agreement, the court is not bound by its original sentencing promise and may unilaterally impose an enhanced sentence (see, People v Thorpe, 189 AD2d 903; People v Gamble, 111 AD2d 869).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.